As filed with the Securities and Exchange Commission on May 24, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff Evermore Funds Trust 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (908) 378-2882 Registrant's telephone number, including area code Date of fiscal year end:December 31 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. Evermore Global Value Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 59.1% Automobiles - 1.2% Fiat SPA (Italy) $ Beverages - 1.3% Coca-Cola FEMSA - ADR (Mexico)1 Broadcasting - 1.0% ProSiebenSat.1 Media AG (Germany) Cable & Satellite - 3.8% Charter Communications, Inc. - Class A (United States)* Capital Markets - 1.9% LaBranche & Co., Inc. (United States)*1 Commercial Banks - 0.6% Lloyds Banking Group PLC (United Kingdom)* Communications Equipment - 4.0% DMT SPA (Italy)*1 Diversified Financial Services - 2.4% CIT Group, Inc. (United States)*1 RHJ International SA (Belgium)* Exploration & Production - 1.7% Pulse Seismic, Inc. (Canada)* Household Durables: 2.0% Retail Holdings NV (Netherlands)2 Industrial Conglomerates - 9.5% Bollore SA (France) EXOR SPA (Italy) Justice Holdings Ltd. (United Kingdom)* Orkla ASA (Norway) Siemens AG (Germany) Insurance - 4.2% Genworth Financial, Inc. (United States)* Old Mutual PLC (United Kingdom) Internet Software & Services - 1.2% ModusLink Global Solutions, Inc. (United States) Machinery - 4.3% Fiat Industrial SPA (Italy)* Scania AB (Sweden) Media - 12.2% Constantin Medien AG (Germany)* Promotora de Informaciones SA - Class B - ADR (Spain)* Movies & Entertainment - 1.0% Highlight Communications AG (Switzerland)* Shipping & Logistics - 6.8% 86 A.P. Moller-Maersk A/S - Class B (Denmark) SeaCo Ltd. (United Kingdom)*2 TNT NV (Netherlands) TOTAL COMMON STOCKS (Cost $28,300,041) PARTNERSHIPS & TRUSTS - 6.4% Real Estate Investment Trust - 6.4% General Growth Properties, Inc. (United States) iStar Financial, Inc. (United States)*1 TOTAL PARTNERSHIPS & TRUSTS (Cost $2,701,877) WARRANTS - 9.8% Consumer Finance - 1.0% Capital One Financial Corp., Expiration: November, 2018, Exercise Price $42.13 (United States)* Diversified Financial Services - 1.6% Bank of America Corp., Expiration: January, 2019, Exercise Price: $13.30 (United States)* JPMorgan Chase & Co., Expiration: October, 2018, Exercise Price: $42.42 (United States)* Insurance - 0.7% Hartford Financial Services Group, Inc., Expiration: June, 2019, Exercise Price $9.77 (United States)* Media - 6.5% Promotora de Informaciones SA - Class A, Expiration: June, 2014, Exercise Price: $2.00 (Spain)* TOTAL WARRANTS (Cost $4,400,480) Principal Amount CORPORATE BONDS - 7.0% Commercial Banks - 2.2% $ LBG Capital No. 2 PLC, 15.000%, 12/21/2019 (United Kingdom) Hotels, Restaurants & Leisure - 0.8% Punch Taverns Finance B, 6.962%, 06/30/2028 (United Kingdom) Punch Taverns Finance Notes, 8.374%, 07/15/2029 (United Kingdom) Insurance - 4.0% American International Group, Inc., 8.625%, 05/22/2038 (United States)3 TOTAL CORPORATE BONDS (Cost $3,190,432) Contracts (100 shares per contract) CALL OPTION PURCHASED - 0.2% Investment Company - 0.2% CBOE Volatility Index, Expiration: May, 2011, Exercise Price: $21.00 (United States) TOTAL CALL OPTION PURCHASED (Cost $158,581) Shares SHORT-TERM INVESTMENT - 16.8% Money Market Fund - 16.8% Invesco Liquid Assets Portfolio - Institutional Class, 0.161%4 TOTAL SHORT-TERM INVESTMENT (Cost $9,081,942) TOTAL INVESTMENTS IN SECURITIES - 99.3% (Cost $47,833,353) Other Assets in Excess of Liabilities - 0.7% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt * Non-income producing security 1 All or a portion of this security was segregated as collateral for forward currency contracts. 2 Illiquid securities represent 5.9% of total net assets as of March 31, 2011. 3 Restricted security represents 4.0% of total net assets as of March 31, 2011. 4 7-day yield as of March 31, 2011. Country Percent of Net Assets United States 24.3% Spain 16.2% United Kingdom 11.1% Italy 9.8% Germany 5.5% Netherlands 3.5% France 2.1% Norway 1.7% Canada 1.7% Denmark 1.5% Sweden 1.5% Belgium 1.4% Mexico 1.3% Switzerland 1.0% Australia# (0.5%) Cash & Equivalents^ 17.9% Total 100.0% # Security sold short. ^ Includes money market fund and other assets in excess of liabilities. Evermore Global Value Fund SCHEDULE OF SECURITY SOLD SHORT at March 31, 2011 (Unaudited) Shares Value BHP Billiton Ltd. (Australia) $ TOTAL SECURITY SOLD SHORT (Proceeds $247,163) $ The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ + Because tax adjustments are calculated annually, the above table includes the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Exposure at March 31, 2011 (Unaudited) The Evermore Global Value Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical asset or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instruments on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks^ $ $
